Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 09/10/2021.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Brice S. Dumais (Reg. No. 65800), and examiner arranged a telephone interview on December 13 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claims has been rewritten as follows:
Claim 1. Cancelled


Allowable Subject Matter



3.	The totality of each element and/or step in claims 2-18 are not alluded to in the combined art of Barrus and Gurevich. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 2. More specifically, the combination of Barrus and Gurevich does not teach or suggest "determine a first set of tokens; generate a first encryption key; encrypt, using the first encryption key, data for transmittal to a second computing device; determine, from the first set of tokens, a plurality of tokens for the first encryption key; generate a packet comprising the encrypted data, and further comprising the plurality of tokens; and transmit the packet for receipt by the second computing device" as recited in claim 2. Accordingly, all the independent claims are allowable over the combination of Barrus and Gurevich. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 2-18. 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

6.	Claims 2-18 are patentable.
7.	Claim 1 is cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436